DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 06/28/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 8, 10-17, 20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 8 and 17 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 8:
The prior art of record does not teach “A gas turbine engine including: a fuel system providing a flow of fuel to a combustor; and a thermal management system for maintaining the fuel within a predefined temperature range, the thermal management system including a primary vapor compression system including a primary evaporator defining thermal communication between a primary refrigerant and a flow of fuel to cool the fuel and a boost vapor compression system including a boost heat exchanger in combination with wherein the primary vapor compression system further includes a primary compressor driven by a first electric motor and the boost vapor compression system includes a boost compressor driven by a second electric motor and at least one of the first electric motor and the second electric motor is cooled by a flow of fuel” as claimed in claim 8, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Regarding Claim 17:
The prior art of record does not teach “A method of managing thermal properties of a fuel for a gas turbine engine, the method including: routing a flow of fuel through a primary evaporator of a primary vapor compression system to cool the fuel; routing a flow of a primary refrigerant of the primary vapor compression system into thermal communication of a boost refrigerant within of a boost vapor compression system within a boost heat exchanger for cooling the primary refrigerant in combination with cooling the boost refrigerant with an air stream through a boost condenser; and controlling operation of a primary compressor of the primary vapor compression system with a first electric motor and controlling operation of a boost compressor of the boost vapor compression system with a second electric motor to control the transfer of heat from the fuel flow to the air stream.” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 10, 2022